Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an image extracting unit configured to extract, ….”; “a set dividing unit 
configured to divide,…”; “a posture estimating unit configured to estimate posture patterns”; “a person counting unit configured to select, …”; in claim 7.
“an image transform unit configured to perform panoramic image transform, 
…”, (claim 8); 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, and 13 are allowable over the prior art of record.
Claims 2-6 are allowable in view of their dependency from claim 1.
Claims 8-12 are allowable in view of their dependency from claim 7
Claims 14-18 are allowable in view of their dependency from claim 13

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
”dividing the first image set into a first subset and a second subset based on whether a related image corresponding to an image in the first image set exists in a second image set, and reusing a person ID of the related image in the second image set for the corresponding image in the first subset, the second image set being a group of images of persons extracted from a video frame preceding the first video frame, a prediction position where the related image in the second image set is located in the first video frame matching an actual position where the corresponding image in the first image set is located in the first video frame; estimating posture patterns of images in the first subset, and storing the images in the first subset into an image library based on person IDs and the posture patterns; and for each image in the second subset, selecting, from the image library, a target image whose similarity to the image in the second subset is highest, reusing a person ID of the target image for the corresponding image in the second subset when the similarity of the target image is greater than a predetermined threshold, and assigning a new person ID to the corresponding image in the second subset and outputting a value of a counter for counting persons after incrementing the counter by 1 when the similarity of the target image is less than or equal to the predetermined threshold”

The relevant prior art of record, Takahashi et al, (US-PGPUB 2015/0304570), discloses the extracting a group of images of persons to obtain a first image set, each image corresponding to one person, (see at least: Par. 0021-0024, a plurality of video cameras 200 for capturing a video images, and judge whether or not a person appears in the captured video image, and can perform tracking of a person appearing in a captured video images, and transmits information related to the person such as a position and a visual feature to the information processing server 100 together with the captured video image, where the information processing server 100 performs various processes such as detection of a person, registration of a person to be tracked, and tracking of a registered person by analyzing a video image captured by the video camera 200, [i.e., the server enables the extracting a group of images of persons to obtain a first image set, each image corresponding to one person]); and estimating posture patterns of images in the first subset, and storing the images in the first subset into an image library based on person, (Par. 0028-0029, the similarity calculating unit 120 calculates the similarity by selecting a person image showing a person in a posture similar to that shown in an image 

The relevant prior art of record, Je et al, (US-PGPUB 2014/0226877), discloses dividing the first image set into a first subset and a second subset based on whether a related image corresponding to an image in the first image set exists in a second image set, (Par. 0041, dividing the received new input facial images into groups of similar images by clustering the new input facial images based on a face recognition metric (S402); and matching value for face recognition for each image and grouping the input facial images into groups of highly similar images based on the calculated matching values or into groups of images having a short distance (e.g., Euclidean distance) between descriptors of key points); and estimating posture patterns of images in the first subset, and storing the images in the first subset into an image library based on person IDs and the posture patterns, (Par. Par. 0041, different images need to be divided into groups of facial images of a similar type, i.e., a pose or facial expression of a similar type, a photographing angle of a similar type, lighting of a similar type or the like, [i.e., the images need to be divided into groups of facial images of a similar type by implicitly estimating posture patterns of images in each group of facial images); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Regarding claim 7, claim 7 recites substantially similar limitations as set forth in claim 1. As such, claim 7 is in condition for allowance, for at least similar reasons as stated above.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 1. As such, claim 13 is in condition for allowance, for at least similar reasons as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.
JP 2005-234974
JP 2018-106282
US-PGPUB 2020/0175693
US-PGPUB 2014/0093142
D. Hernandez, “People counting with re-identification using depth cameras, 
SIANI, Universidad de Las Palmas de Gran Canaria, Spain, Pages 1-6)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        02/27/2021